DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 01/05/2022.  Claims 1-13 and 15-20 are examined.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent Claims 1, 10, and 17, 
Applicant’s specifications do not provide support for the manifold segment(s) being “axially aligned with the access port(s)”.  Therefore the above claim recitations are new matter.  The foregoing is interpreted in accordance with the claim rejections below.
The foregoing limitations uses the recitation “axially aligned with the access port(s)” to exclude unidentified structures, such as manifolds that are not axially aligned. There is no support in the originally-filed disclosure for excluding any other structure(s) by use of the recitation “axially aligned with the access port(s)”.  Therefore the new matter claim limitations, as cited above, are only introduced to overcome the prior art.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.  See MPEP 2173.05(i).
Claims 2-9 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 1.
Claims 11-13 and 15-16 are rejected under 35 U.S.C. 112(a)
Claims 18-20 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 17.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel 5771696 in view of Varney 6513334, and further in view of Xu 2015/0323186.
Regarding Claim 1, Hansel teaches a gas turbine engine 10 having an engine centerline 12, the gas turbine engine 10 comprising (Col. 2, ll. 56-64; Fig. 1):
an engine case 24 having a circumferential wall extending around the engine centerline 12 and defining a plenum (seen in Figs 1-2) around an annular combustor 20 coaxial to the engine centerline 12 (Figs. 1-2); 
at least one access port 52 defined in the circumferential wall of the engine case 24, the at least one access port 52 having a longitudinal axis (seen in annotated Fig. 2, below) extending in a circumferential direction around the engine centerline 12 (Col. 4, ll. 55-65; Figs. 1-3; Annotated Fig. 2, below); 

    PNG
    media_image1.png
    441
    473
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Hansel (US 5771696)
and a segmented (in different circles) annular fuel manifold 42,42B mounted inside the engine case 24 in the plenum (seen in Fig. 1) around the engine centerline 12 and axially adjacent to a dome end wall 20c of the annular combustor 20 (Fig. 1), the segmented annular fuel manifold 42,42B (Figs. 1-2) having: 
each of the plurality of manifold ring segments 42,42B being detachably mounted to the engine 24 case via a support 62a,62b extending though the circumferential wall of the engine case 24 (Col. 3, ll. 56-61; Col. 7, ll. 11-35; Figs. 1-2.  Hansel teaches that the second manifold ring segment 42B can be independently mounted instead of being attached to the first manifold ring segment 42 via element 48.  Furthermore, Hansel teaches that the arrangement is identical in structure and that it is understood that both may be identically configured.  This means that the connections of 62a,62b are also being connected to manifold 42B, and therefore reads on the claim.), 
the support 62a,62b being accessible from outside of the engine case 24 on a radially outer surface of the circumferential wall (seen in Figs. 2 & 7) relative to the engine centerline 12 at a location circumferentially remote (location is the spot where 62b attaches to the engine case 24, seen in Fig. 2) from the at least one access port 52 (Fig. 2), 
the plurality of manifold ring segments 42,42B configured to be removable from the plenum in a radial direction relative to the engine centerline 12 via the at least one access port 52 (Fig. 1-3.  Fig. 3 
the plurality of manifold ring segments 42,42B are disposed directly adjacent to a radially inner surface (seen in Fig. 1) of the circumferential wall the engine case 24 (Fig. 1).
Hansel does not teach segmented annular fuel manifold having: a plurality of manifold ring segments distributed along a same circle and circumferentially separated by inter-segment gaps between each adjacent ones of the plurality of manifold ring segments, the at least one access port is shaped and sized to allow for the passage of individual ones of the plurality of manifold ring segments, and the plurality of manifold ring segments are axially aligned with the at least one access port.
Varney teaches 
segmented annular fuel manifold 68A, 68B having (Col. 5, l. 61 – Col. 6, l. 25; Fig. 3):
a plurality of manifold ring segments 68A, 68B distributed along a same circle and circumferentially separated by inter-segment gaps [a] between each adjacent ones of the plurality of manifold ring segments 68A, 68B (Annotated Fig. 3, below). 

    PNG
    media_image2.png
    600
    622
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Varney (US 6513334)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the segmented annular fuel manifold 42,42B of Hansel with Varney’s 
It would have been also obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hansel’s access port 52 of the modified engine of Hansel in view of Varney in order to provide easy access for repair and maintenance to Varney’s fuel pipes 73A, 73B and manifolds 68A, 68B - as claimed.
Hansel in view of Varney does not teach the at least one access port is shaped and sized to allow for the passage of individual ones of the plurality of manifold ring segments, and the plurality of manifold ring segments are axially aligned with the at least one access port.
Xu teaches 
the plurality of manifold ring segments 164, 162 are axially aligned with the at least one access port ([a], [b]) (Annotated Fig. 8, below shows manifold segment 164 axially aligned with access port [a] and the second manifold segment 162 axially aligned with access port [b].  Therefore, it was known in the art to axially align access ports with manifold segments.)

    PNG
    media_image3.png
    429
    545
    media_image3.png
    Greyscale

Figure A:  Annotated Fig. 8 of Xu (US 2015/0323186)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify plurality of manifold ring segments 68A, 68B of Hansel in view of Varney and arrange the plurality of manifold ring segments 68A, 68B so that they are axially aligned with the at least one access port 52, as taught by Xu, because it was known in the art to have plurality of manifold ring segments that are axially aligned with access ports.
Hansel in view of Varney and Xu does not explicitly teach the at least one access port is shaped and sized to allow for the passage of individual ones of the plurality of manifold ring segments.
However, Hansel in view of Varney and Xu, comprises at least one access port 52 of Hansel defined in the circumferential wall of the engine case 24. Hansel in view of Varney and Xu’s at least one access port 52 provides a conduit through which a plurality of Varney’s tertiary fuel pipes 119A-D are connected to the segmented annular fuel manifold 112A-D. Said tertiary fuel pipes independently supply fuel to the plurality of fuel injectors 114 of the segmented annular fuel manifold 112A-D inside Hansel’s engine case 24.  Therefore, Hansel in view of Varney and Xu’s at least one access port 52 is shaped and sized to allow for the passage of individual ones of the plurality of manifold ring segments 112A-D.
Regarding Claim 2, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 1.  However, Hansel in view of Varney and Xu, as discussed so far, does not teach the plurality of manifold ring segments are individually removable from the at least one access port.
However, Hansel in view of Varney and Xu, comprises at least one access port 52 of Hansel defined in the circumferential wall of the engine case 24. Hansel in view of Varney and Xu’s at least one access port 52 provides a conduit through which a plurality of Varney’s tertiary fuel pipes 119A-D are connected to the segmented annular fuel manifold 112A-D. Said tertiary fuel pipes independently supply fuel to the plurality of fuel injectors 114 to the segmented annular fuel manifold 112A-D inside Hansel’s engine case 24.  Therefore, Hansel in view of Varney and Xu’s plurality of manifold ring segments 112A-D are individually removable from the at least one access port 52.
Regarding Claim 3, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 1.  However, Hansel in view of Varney and Xu, as discussed so far, does not teach the plurality of manifold ring segments are separately connected to a source of fuel.
Varney further teaches
the plurality of manifold ring segments 68A, 68B are separately connected to a source of fuel (fuel) (Col. 5, l. 61 – Col. 6, l. 25; Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of manifold ring segments 68A, 68B of Hansel in view of Varney and Xu, with Varney’s plurality of manifold ring segments 68A, 68B that are separately connected to a source of fuel (fuel), for the same reason as discussed in the rejection of claim 1 above.
Regarding Claim 4, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 1, and Hansel further teaches
at least one access port 52 comprises a plurality of access ports 52 (seen in Fig. 2) distributed around a circumference of the circumferential wall (seen in Fig. 2) of the engine casing 24 (Fig. 2), 
and each of the plurality of manifold ring segments 42,42B is provided at a first end thereof with a fuel inlet tube 46,46B projecting through an associated one of the plurality of access ports 52 for connection to a source of fuel 38 (Fig. 2),
the fuel inlet tube 46,46B extending radially outwardly (tubes seen extending radially outward in Figs. 1-2) from a radially outer surface of said each of the plurality of manifold ring segments 46,46B (Figs. 1-2).
Regarding Claim 6, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 1, and Hansel further teaches
at least one fuel adapter 56 mounted (via 54) to the at least one access port 52, the at least one fuel adapter 56 configured to connect the segmented annular fuel manifold 42,42B to a fuel source 38 (Figs. 1-3).
Regarding Claim 7, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 6, and Hansel further teaches

and the at least one fuel adapter 56 comprises at least two fuel adapters 56, the at least two fuel adapters 56 being operatively connected to different ones of said plurality of manifold ring segments 42,42B (Figs. 1-2).
Regarding Claim 8, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 4, and Hansel further teaches
plurality of access ports 52 are closed by respective removable covers 54 to which fuel adapters 56 are mounted to individually connect the plurality of manifold ring segments 42,42B to the source of fuel 38 (Figs. 1,3).
Regarding Claim 9, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 1, and Hansel further teaches
at least one 42 of the plurality of manifold ring segments 42,42B has a plurality of fluidly interconnected nozzle tips 44 distributed along a length thereof (Fig. 2).
Regarding Claim 10, Hansel teaches a gas turbine engine 10 comprising (Fig. 1): 
a combustor 20 including a combustor shell 20a,20b defining a combustion chamber 20 extending around the engine centerline 12 (Col. 2, ll. 56-64; Figs. 1-2);
an engine case 24 having a circumferential wall extending around the engine centerline 12 and defining a plenum (seen in Fig. 1) around the combustor shell 20a,20b (Figs. 1-2); 
an annular fuel manifold segmented 42,42B into manifold ring segments 42,42B (in different circles) removably mounted in the plenum around the engine centerline 12 and axially adjacent to a dome end wall 20c of the combustor shell 20a,20b (Figs. 1-2),
and access ports 52 defined in the engine case 24 to provide access to the manifold ring segments 42,42B, the access ports 52 extending longitudinally in a circumferential direction (seen in annotated Fig. 2, below) around the engine centerline 12 (Col. 4, ll. 55-65; Figs. 1-3; Annotated Fig. 2, below),

    PNG
    media_image1.png
    441
    473
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Hansel (US 5771696)
the manifold ring segments 42,42B being individually removable from the plenum (seen in Fig. 1) in a radial direction relative to the engine centerline 12 via the access ports 52 (Fig. 1-3.  Fig. 3 depicts access ports 52 through which the manifold ring segments 42, 42B can be removed.); and
the manifold ring segments 42,42B are disposed directly adjacent to a radially inner surface (seen in Fig. 1) of the circumferential wall the engine case 24 (Fig. 1);
each of the manifold ring segments 42,42B is detachably mounted to the engine case 24 via a support 62a,62b extending though the circumferential wall of the engine case 24 (Col. 3, ll. 56-61; Col. 7, ll. 11-35; Fig. 2.  Hansel teaches that the second manifold ring segment 42B can be independently mounted instead of being attached to the first manifold ring segment 42 via element 48.  Furthermore, Hansel teaches that the arrangement is identical in structure and that it is understood that both may be identically configured.  This means that the connections of 62a,62b are also being connected to manifold 42B, and therefore reads on the claim.), 
the support 62a,62b being removable from outside of the engine case 24 without having to remove the engine case 24 from an adjoining structure (Col. 3, ll. 56-61; Col. 7, ll. 11-35; Figs. 1-2 and 7),
the support 62a,62b circumferentially remote from the access ports 52 (seen in Annotated Fig. 2, below).

    PNG
    media_image1.png
    441
    473
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Hansel (US 5771696)
Hansel does not teach annular fuel manifold segmented into manifold ring segments distributed along a same circle and adjacent ones of the manifold ring segments circumferentially separated by inter-segment gaps, the access ports are shaped and sized to allow for the passage of individual ones of the manifold ring segments, and the manifold ring segments are axially aligned with the access ports.
Varney teaches 
annular fuel manifold 68A, 68B segmented into manifold ring segments 68A, 68B distributed along a same circle and adjacent ones of the manifold ring segments 68A, 68B circumferentially separated by inter-segment gaps [a] (Col. 5, l. 61 – Col. 6, l. 25; Annotated Fig. 3, below). 

    PNG
    media_image2.png
    600
    622
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Varney (US 6513334)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the annular fuel manifold segmented 42,42B of Hansel with Varney’s annular fuel manifold 68A, 68B segmented into manifold ring segments 68A, 68B that are distributed along a same circle and adjacent ones of the manifold ring segments 68A, 68B are circumferentially separated by inter-segment gaps [a], for the same reason as discussed in the rejection of claim 1 above.
It would have been further obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hansel’s access port 52 of the modified engine of Hansel in view of Varney in order to provide easy access for repair and maintenance to Varney’s fuel pipes 73A, 73B and manifolds 68A, 68B - as claimed.
Hansel in view of Varney does not teach the access ports are shaped and sized to allow for the passage of individual ones of the manifold ring segments, and the manifold ring segments are axially aligned with the access ports.
Xu teaches 
the manifold ring segments 164, 162 are axially aligned with the access ports ([a], [b]) (Annotated Fig. 8, below shows manifold segment 164 axially aligned with access port [a] and the second manifold segment 162 axially aligned with access port [b].  Therefore, it is known in the art to axially align access ports with manifold segments.)

    PNG
    media_image3.png
    429
    545
    media_image3.png
    Greyscale

Figure A:  Annotated Fig. 8 of Xu (US 2015/0323186)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify manifold ring segments 68A, 68B of Hansel in view of Varney and arrange the manifold ring segments 68A, 68B so that they are axially aligned with the access ports 52, as taught by Xu, because it was known in the art to have manifold ring segments that are axially aligned with access ports.
Hansel in view of Varney and Xu does not explicitly teach the access ports are shaped and sized to allow for the passage of individual ones of the manifold ring segments.
However, Hansel in view of Varney and Xu, comprises access ports 52 of Hansel defined in the circumferential wall of the engine case 24. Hansel in view of Varney and Xu’s access ports 52 provide conduits through which a plurality of Varney’s tertiary fuel pipes 119A-D are connected to the segmented annular fuel manifold 112A-D. Said tertiary fuel pipes independently supply fuel to the plurality of fuel injectors 114 of the segmented annular fuel manifold 112A-D inside Hansel’s engine case 24.  Therefore, Hansel in view of Varney and Xu’s access ports 52 are shaped and sized to allow for the passage of individual ones of the manifold ring segments 112A-D.
Regarding Claim 11, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 10, and Hansel further teaches

Regarding Claim 12, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 11, and Hansel further teaches
fuel inlet tube 46,46B projects through the associated one of the access ports 52 and is connected at a distal end thereof to a manifold adapter 56, which is, in turn, connected (via conduit 58) to a fuel source 38 (Fig. 3).
Regarding Claim 13, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 12, and Hansel further teaches
manifold adapter 56 is mounted to a cover 54 removably mounted (via element 60) over the associated one of the access ports 52 on an outer side of the engine case 24 (Figs. 1,3).
Regarding Claim 16, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 10, and Hansel further teaches
at least one of the manifold ring segments 42,42B has a plurality of injections points (seen in Figs. 1-2) distributed along a length thereof (Fig. 2), 
the plurality of injection points comprise nozzle tips 44 joined to the at least one of the manifold ring segments 42,42B to form a one-piece component therewith (Figs. 1-2).
Regarding Claim 17, Hansel teaches a method of maintaining a gas turbine engine 10 having a segmented fuel manifold 42,42B mounted inside an engine case 24 extending around an engine centerline 12, the segmented fuel manifold 42,42B comprising (Col. 2, ll. 56-64; Figs. 1-2)
a plurality of manifold ring segments 42,42B (in different circles) distributed around the engine centerline 12 (Fig. 2),
the method comprising: disconnecting (via element 54) a first manifold ring segment 42 of the manifold ring segments 42,42B from a fuel source 38; 


    PNG
    media_image1.png
    441
    473
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Hansel (US 5771696)
first manifold ring segment 42 disposed directly adjacent to a radially inner surface (seen in Fig. 1) of the engine case 24 (Fig. 1).
physically disconnecting the first manifold ring segment 42 from the engine case 24, including uncoupling the first manifold ring segment 42 from a support 62a,62b accessible from outside the engine case 24 at a location circumferentially remote (location is the spot where 62b attaches to the engine case 24, seen in Fig. 2) from the access port 52 (Fig. 2); 
and removing the first manifold ring segment 42 from the engine case 24 in a circumferential direction relative to the engine centerline 12 via the access port 52 (Figs. 1-3.  Fig. 3 depicts at least one access port 52 through which one plurality of manifold ring segments 42, 42B can be removed).
Hansel does not teach segmented fuel manifold comprising a plurality of manifold ring segments distributed along a same circle Page 4 of 9Appl. No. : 15/882,132Attorney Docket No.: 05002993-2233USReply to Office Action of April 30, 2021and circumferentially separated by circumferential gaps, the access port shaped and sized to allow for the passage of the first manifold ring segment, the first manifold ring segment axially aligned with the access port and disposed directly adjacent to a radially inner surface of the engine case.
Varney teaches the apparatus that in its normal and usual course of operation carries out the claimed method wherein
segmented fuel manifold 68A, 68B comprising a plurality of manifold ring segments 68A, 68B distributed along a same circle Page 4 of 9Appl. No. : 15/882,132Attorney Docket No.: 05002993-2233USReply to Office Action of April 30, 2021and circumferentially separated by circumferential gaps [a] (Col. 5, l. 61 – Col. 6, l. 25; Annotated Fig. 3, below). 

    PNG
    media_image2.png
    600
    622
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Varney (US 6513334)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the segmented fuel manifold 42,42B of Hansel with Varney’s segmented fuel manifold 68A, 68B comprising a plurality of manifold ring segments 68A, 68B distributed along a same circle Page 4 of 9Appl. No. : 15/882,132Attorney Docket No.: 05002993-2233USReply to Office Action of April 30, 2021and circumferentially separated by circumferential gaps [a] segmented annular fuel manifold 68A, 68B that has a plurality of manifold ring segments 68A, 68B distributed along a same circle and circumferentially separated by inter-segment gaps [a] between each adjacent ones of the plurality of manifold ring segments 68A, 68B, for the same reason as discussed in the rejection of claim 1 above.
It would have been also obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hansel’s access port 52 of the modified engine of Hansel in view of Varney in order to provide easy access for repair and maintenance to Varney’s fuel pipes 73A, 73B and manifolds 68A, 68B - as claimed.
Hansel in view of Varney does not teach the access port shaped and sized to allow for the passage of the first manifold ring segment, the first manifold ring segment axially aligned with the access port.
Xu teaches 
the first manifold ring segment 164 axially aligned with the access port [a] (Annotated Fig. 8, below shows manifold segment 164 axially aligned with access port [a].  Therefore, it was known in the art to axially align access port with a manifold segment.)

    PNG
    media_image3.png
    429
    545
    media_image3.png
    Greyscale

Figure A:  Annotated Fig. 8 of Xu (US 2015/0323186)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify first manifold ring segment 68A of Hansel in view of Varney and arrange the first manifold ring segment 68A so that it is axially aligned with the access port 52, as taught by Xu, because it was known in the art to have manifold ring segment that is axially aligned with an access port.
Hansel in view of Varney and Xu does not explicitly teach the access port shaped and sized to allow for the passage of the first manifold ring segment.
However, Hansel in view of Varney and Xu, comprises access port 52 of Hansel defined in the circumferential wall of the engine case 24. Hansel in view of Varney and Xu’s access port 52 provide conduit through which a plurality of Varney’s tertiary fuel pipe 119A is connected to the the first manifold ring segment 112A. Said tertiary fuel pipe independently supplies fuel to the fuel injector 114 of the first manifold ring segment 112A inside Hansel’s engine case 24.  Therefore, Hansel in view of Varney and Xu’s access port 52 is shaped and sized to allow for the passage of the first manifold ring segment 112A.
While Hansel in view of Varney and Xu teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Hansel in view of Varney and Xu’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 17 is rejected as unpatentable over Hansel in view of Varney and Xu.  
Regarding Claim 19, Hansel in view of Varney and Xu teaches the method as claimed and discussed above in claim 17, and Hansel further teaches
disconnecting the first manifold ring segment 42 of the manifold ring segments 42,42B from the fuel source 38 comprises disconnecting a fuel inlet tube 46 of the first manifold ring segment 42 from a fuel adaptor 56 mounted (via 54) outside of the engine case 24 (Figs. 1-2).
Claims 5, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel in view of Varney and Xu, and further in view of Fish 2008/0092545.
Regarding Claim 5, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 4, and Hansel further teaches 
support 62a,62b comprises a locating pin 62b engaged with a second end (second end is the point on the manifold 42 where element 62a is extending radially outward from the manifold) of an associated one 42 of the plurality of manifold ring segments 42,42B (Col. 7, ll. 11-35; Fig. 2).
Hansel in view of Varney and Xu, does not teach the support comprises a locating pin threadably engaged with a second end of an associated one of the plurality of manifold ring segments.
Fish teaches
support 60,24 comprises a locating pin 60 threadably engaged (threaded engagement) with a second end (outer end) of one manifold ring 22 ([0021]; Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the support 62a,62b of Hansel in view of Varney and Xu, with Fish’s support 
Regarding Claim 15, Hansel in view of Varney and Xu teaches the invention as claimed and discussed above in claim 10, and Hansel further teaches
support 62a,62b comprises a locating pin 62b engaged with an associated one 42 of the manifold ring segments 42,42B (Col. 7, ll. 11-35; Fig. 2)
Hansel in view of Varney and Xu, does not teach the support comprises a locating pin threadably engaged with an associated one of the manifold ring segments.
Fish teaches
support 60,24 comprises a locating pin 60 threadably engaged (threaded engagement) with one manifold ring 22 ([0021]; Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the support 62a,62b of Hansel in view of Varney and Xu, with Fish’s support 60,24 that comprises a locating pin 60 threadably engaged (threaded engagement) with a second end (outer end) of one manifold ring 22, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 18, Hansel in view of Varney and Xu teaches the method as claimed and discussed above in claim 17.  However, Hansel in view of Varney and Xu, does not teach uncoupling comprises unscrewing a locating pin threadably engaged with the first manifold ring segment, the locating pin being unscrewed from outside of the engine case.
Fish teaches
uncoupling comprises unscrewing a locating pin 60 threadably engaged (threaded engagement) with the manifold ring segment 22, the locating pin 60 being unscrewed from outside of the engine case 32 ([0021]; Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the support 62a,62b of Hansel in view of Varney and Xu, with Fish’s support 60,24 such that uncoupling comprises unscrewing a locating pin 60 threadably engaged (threaded 
While Hansel in view of Varney, Xu, and Fish teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Hansel in view of Varney, Xu, and Fish’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 18 is rejected as unpatentable over Hansel in view of Varney, Xu, and Fish.  
Regarding Claim 20, Hansel in view of Varney, Xu, and Fish teaches the method as claimed and discussed above in claim 18, and Hansel further teaches
replacing the first manifold ring segment 42 within the engine case 24 via the access port 52.
Hansel in view of Varney, Xu, and Fish, as discussed so far, does not teach replacing the first manifold ring segment within the engine case via the access port. 
However, Hansel in view of Varney, Xu, and Fish, comprises access port 52 of Hansel defined in the circumferential wall of the engine case 24 of Hansel, that provides access to Varney’s fuel pipe 73A connected to first manifold ring segment 68A in order to provide easy access for repair or maintenance as claimed. 
While Hansel in view of Varney, Xu, and Fish teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Hansel in view of Varney, Xu, and Fish’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 20 is rejected as unpatentable over Hansel in view of Varney, Xu, and Fish.  
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 01/05/2021, with respect to 35 U.S.C. 103 rejections of claims 1-13 and 15-20 are moot because the arguments do not apply to the new combination of references 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  
 /EHUD GARTENBERG/ Supervisory Patent Examiner, Art Unit 3741